Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 6, 2013 by and among RXi Pharmaceuticals Corporation, a Delaware
corporation (the “Company”), and the purchasers listed on Schedule I hereto
(each a “Purchaser” and together the “Purchasers”). Certain terms used and not
otherwise defined in the text of this Agreement are defined in Section 11
hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act; and

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, shares of common stock, $0.0001 par value
per share (the “Common Stock”), in accordance with the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

1. Authorization of Securities. The Company has authorized the issuance and sale
of shares of Common Stock in an aggregate amount of up to 120,689,655 shares
(the “Shares”).

2. Sale and Purchase of the Shares. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, at the Closing (as defined in
Section 3), that number of Shares set forth opposite such Purchaser’s name on
Schedule I hereto, for the aggregate purchase price set forth opposite such
Purchaser’s name on Schedule I, which amount represents the number of Shares
purchased by such Purchaser multiplied by the price per Share of $0.145. The
aggregate price paid by all Purchasers, as set forth on Schedule I, shall be
referred to as the “Total Purchase Price.”

3. Closing. Subject to the satisfaction of the closing conditions set forth in
Section 7, the closing (the “Closing”) of the transaction contemplated in
Section 2 hereof shall take place at the offices of Ropes & Gray LLP, Three
Embarcadero Center, San Francisco, California on March 12, 2013, or at such
other time and place as the Company and Purchasers may agree, including remotely
via the exchange of documents and signatures (the “Closing Date”).

4. Representations and Warranties of the Purchasers. Each Purchaser, severally
but not jointly, represents and warrants to the Company that the statements
contained in this Section 4 are true and complete as of the date of this
Agreement:

4.1. Organization. The Purchaser represents that the Purchaser is either an
individual or an entity duly formed, validly existing and in good standing under
the laws of the jurisdiction of its organization, has not been organized,
reorganized or recapitalized specifically

 

1



--------------------------------------------------------------------------------

for the purpose of investing in the Company and has all corporate, partnership,
limited liability or similar power and authority, as applicable, to enter into
this Agreement and to consummate the transactions contemplated hereby.

4.2. Validity. The execution, delivery and performance of this Agreement and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of such
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and constitutes a valid and binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

4.3. Brokers. There is no broker, investment banker, financial advisor, finder
or other Person which has been retained by or is authorized to act on behalf of
the Purchaser who would be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.4. Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Shares has not been registered under
the Securities Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering, the availability of which depend upon, among other things, the
bona fide nature of the Purchaser’s investment intent and the accuracy of the
Purchaser’s representations contained in Sections 4.6, 4.7, 4.8 and 4.9 of this
Agreement.

4.5. Investor Questionnaire. In connection with the filing of a Registration
Statement, the Company may require the Purchaser to furnish to the Company such
information regarding the Purchaser and the Registrable Securities as the
Company may reasonably request in writing and as shall reasonably be required in
connection with the filing of the Registration Statement. At least five Business
Days prior to the first anticipated filing date of such Registration Statement,
the Company shall notify the Purchaser of the information the Company requests
from the Purchaser.

4.6. Acquisition for Own Account. The Purchaser is acquiring the Shares for its
own account for investment and not with a view toward distribution in a manner
that would violate the Securities Act or any applicable state securities laws.

4.7. Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of its business and financial experience (if an individual)
or the business and financial experience of its management (if an entity or
other organization), is capable of evaluating the merits and risks of the
investment in the Shares. The Purchaser is able to bear the economic risk of an
investment in the Shares and is able to sustain a loss of all of its investment
in the Shares without economic hardship, if such a loss should occur.

 

2



--------------------------------------------------------------------------------

4.8. Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.

4.9. Access to Information. The Purchaser (i) has been given access to all
Company documents, records, and other information; and (ii) has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants, and representatives, concerning the
Company’s business, operations, financial condition, assets, liabilities, and
all other matters relevant to its investment in the Shares. Purchaser
understands that an investment in the Shares bears significant risk and
represents that it has reviewed the SEC Reports.

4.10. Restricted Securities.

(a) The Purchaser understands that the Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a private placement transaction under
Section 4(a)(2) of the Securities Act and that under such laws and applicable
regulations such Shares may be resold without registration under the Securities
Act only in certain limited circumstances.

(b) The Purchaser acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act and under applicable state
securities laws or an exemption from such registration is available. The
Purchaser understands that the Company is under no obligation to register the
Shares, except as provided herein.

(c) The Purchaser is aware of the provisions of Rule 144 under the Securities
Act, which permit limited resale of securities purchased in a private placement.

4.11. Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

5. Representations and Warranties by the Company. Except as set forth in the SEC
Reports (as defined below) filed after February 14, 2012 and before the date of
this Agreement or as may be disclosed by the Company in a written Disclosure
Schedule provided by the Company to the Purchasers dated the date hereof (the
“Disclosure Schedule”), the Company represents and warrants to the Purchasers
that the statements contained in this Section 5 are true and complete as of the
date of this Agreement.

5.1. Capitalization. As of the date hereof, without giving effect to the
Closing, the authorized capital stock of the Company consists of 1,500,000,000
shares of Common Stock,

 

3



--------------------------------------------------------------------------------

par value $0.0001 per share, and 10,000,000 shares of preferred stock, par value
$0.0001 per share (the “Preferred Stock”), 15,000 of which are designated as
Series A Preferred Stock (the “Series A Preferred”). The issued and outstanding
capital stock of the Company is as set forth in the SEC Reports. Additionally,
the Company will, concurrent with the Closing, issue and sell a total of
50,000,000 shares of Common Stock to OPKO Health, Inc. (“Opko”) pursuant to that
certain Asset Purchase Agreement between the Company and Opko, dated March 1,
2013 (the “Asset Purchase Agreement”).

5.2. Due Issuance and Authorization of Capital Stock. All outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable, and all shares of capital stock of the
Company that may be issued pursuant to any compensatory stock option or other
compensation plan or arrangement will be, when issued, duly authorized and
validly issued, fully paid and non-assessable and free of preemptive rights.
Except as set forth on Section 5.2 of the Disclosure Schedule and for:
(i) shares potentially issuable in connection with the Asset Purchase Agreement;
(ii) the exercise of any outstanding purchase rights or the conversion of any
convertible securities, in each case as described in the SEC Reports; and
(iii) changes arising since September 30, 2012 resulting from the exercise of
warrants or options to purchase shares of Company Stock under compensatory stock
options or compensation plans or arrangements outstanding on such date and
described in the SEC Reports and the vesting of awards made in the form of
rights to receive unrestricted Common Stock outstanding on such date described
in the SEC reports, there are no outstanding: (A) shares of capital stock or
voting securities of the Company; (B) securities of the Company convertible into
or exchangeable for shares of capital stock or voting securities of the Company;
(C) options or other rights to acquire from the Company, or other obligation of
the Company to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Company; or (D) restricted shares, stock appreciation rights, performance units,
contingent value rights, “phantom” stock or similar securities or rights that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any capital stock or voting securities of, or other
ownership interests in, the Company. There are no outstanding obligations of the
Company to repurchase, redeem or otherwise acquire any securities or other
equity interests of the type referred to in clauses (A) through (D) of the
preceding sentence. As of the date hereof, there are no outstanding bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which stockholders of the Company may vote. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party or, to the knowledge
of the Company, between or among any of the Company’s stockholders. The issuance
and sale of the Shares will not result in a right of any current holder of the
Company’s securities to adjust the exercise, conversion, exchange or reset price
under such securities.

5.3. Organization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware and has all corporate
power and authority to own its assets and to carry on its business as now
conducted. The Company has not received any notice of proceedings relating to
the revocation or modification of any material licenses, authorizations and
permits issued by any Governmental Entity, except for any licenses,
authorizations and permits the loss of which would not reasonably be expected to
have a Material Adverse Effect. The Company is duly qualified to do business as
a foreign corporation

 

4



--------------------------------------------------------------------------------

and is in good standing in each jurisdiction where such qualification is
necessary, except where the failure to be so qualified would not, individually
or in the aggregate, have a Material Adverse Effect.

5.4. Subsidiaries. The Company does not have and has never had any Subsidiaries.

5.5. Consents. The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby require
no material action by or in respect of, or material filing with, any
Governmental Entity other than compliance with the applicable requirements of
the Securities Act, the Exchange Act and any other federal and state securities
laws.

5.6. Authorization; Enforcement. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby are within the corporate powers of the Company and have been duly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies. No vote by holders
of any of the Company’s capital stock is necessary in connection with the
consummation of the transactions contemplated by this Agreement.

5.7. Valid Issuance of Shares. The Shares have been duly authorized and, when
paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, and shall be free and clear of all Encumbrances.

5.8. No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares) will not:
(a) violate any of the Charter Documents (as defined below); (b) assuming
compliance with the matters referred to in Section 5.5, violate any Applicable
Law; (c) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under any provision of any agreement or
other instrument binding upon the Company; or (d) result in the creation or
imposition of any Encumbrance on any asset of the Company, with such exceptions,
in the case of each of clauses (b) through (d), as would not have, individually
or in the aggregate, a Material Adverse Effect.

5.9. Material Contracts. Each Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies. The Company is in compliance with all material
terms of the

 

5



--------------------------------------------------------------------------------

Material Contracts, and there has not occurred any breach, violation or default
or any event that, with the lapse of time, the giving of notice or the election
of any Person, or any combination thereof, would constitute a breach, violation
or default by the Company under any such Material Contract or, to the knowledge
of the Company, by any other Person to any such contract except where such
breach, violation or default would not have a Material Adverse Effect. The
Company has not been notified that any party to any Material Contract intends to
cancel, terminate, not renew or exercise an option under any Material Contract,
whether in connection with the transactions contemplated hereby or otherwise.

5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except as provided in this Agreement or in Section 5.10 of the Company
Disclosure Schedule, no party has any right of first refusal, right of first
offer, right of co-sale, preemptive right or other similar right or any
registration right regarding the securities of the Company. There are no
provisions of the Company’s articles of incorporation, as amended, or Bylaws
(collectively, the “Charter Documents”), and no contracts to which the Company
is a party or by which the Company or its assets or properties are bound, other
than this Agreement, that: (a) may affect or restrict the voting rights of any
Purchaser with respect to the Shares purchased by it hereunder in its capacity
as a stockholder of the Company; (b) restrict the ability of any Purchaser, or
any successor thereto or assignee or transferee thereof, to transfer the Shares;
or (c) would adversely affect the Company’s or any Purchaser’s right or ability
to consummate the transactions contemplated by this Agreement.

5.11. Private Offering; No Integrated Offering. Assuming the correctness of the
representations and warranties of the Purchasers set forth in Sections 4.6, 4.7,
4.8 and 4.9, the offer and sale of the Shares hereunder are exempt from
registration under the Securities Act. None of the Company, any of its
Affiliates or any other Person acting on the Company’s behalf, has directly or
indirectly engaged in any form of general solicitation or general advertising
with respect to the Shares, nor have any of such Persons made any offers or
sales of any security of the Company or its Affiliates or solicited any offers
to buy any security of the Company or its Affiliates under circumstances that
would require registration of the Shares under the Securities Act or any other
securities laws or cause this offering of Shares to be integrated with any prior
offering of securities of the Company for purposes of the Securities Act in any
manner that would affect the validity of the private placement exemption under
the Act for the offer and sale of the Shares hereunder.

5.12. SEC Filings; Financial Statements.

(a) The Company has filed with or furnished to the Commission all reports,
schedules, forms, statements, prospectuses, registration statements and other
documents required to be filed or furnished by the Company under the Securities
Act and the Exchange Act, including pursuant to Section 15(d) thereof, since
February 14, 2012 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Report prior to the expiration
of any such extension. As of its filing date (and as of the date of any
amendment), each SEC Report complied as to form in all material respects with
the

 

6



--------------------------------------------------------------------------------

requirements of the Securities Act and the Exchange Act, as applicable. As of
its filing date (and, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each SEC Report did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. All agreements to which the Company
is a party or to which the property or assets of the Company are subject, which
are required to be described in or filed as exhibits to an SEC Report, have been
so described or filed.

(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

5.13. Disclosure Controls and Procedures. The Company is in compliance with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it, except
where such non-compliance has not had and would not reasonably be expected to
have a Material Adverse Effect. The Company’s certifying officers are
responsible for establishing and maintaining disclosure controls and procedures
(as defined in the Exchange Act) for the Company and they have (a) designed such
disclosure controls and procedures, or caused such disclosure controls and
procedures to be designed under their supervision, to ensure that material
information relating to the Company is made known to the certifying officers by
others within the Company, particularly during the periods in which the
Company’s filings under the Exchange Act have been prepared; and (b) evaluated
the effectiveness of the Company’s disclosure controls and procedures and
presented in the SEC Reports their conclusions about the effectiveness of the
disclosure controls and procedures, as of the end of the periods covered by such
filings under the Exchange Act based on such evaluation.

5.14. Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company, threatened against or affecting, the Company or any of its properties
or, to the knowledge of the Company, any of its respective officers or directors
before any arbitrator or any Governmental Entity.

5.15. Taxes. The Company has not, prior to the fiscal 2012 tax year, been
required to file any federal, foreign, state, local, or other tax returns and
reports. The Company has received an extension of time with respect to tax
returns required to be filed for the fiscal 2012 tax year. The Company has
withheld or collected from each payment made to its employees the amount of all
Taxes required to be withheld or collected therefrom and has paid all such
amounts to the appropriate taxing authorities when due. The Company is not aware
of any Tax deficiency that has been or might be asserted or threatened against
it that has had or would reasonably be expected to have a Material Adverse
Effect.

 

7



--------------------------------------------------------------------------------

5.16. Employee Matters.

(a) The Company has disclosed in the SEC Reports any “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the rules and regulations thereunder (“ERISA”), all
employment, consulting, or personal services contracts, whether written or oral,
and all equity compensation, stock purchase, stock option, phantom stock,
deferred compensation, bonus, incentive, employee loan, severance, employment,
change-in-control, fringe benefit, medical, dental, vision, disability, life
insurance, and all other employee benefit plans, agreements, programs, policies
or other arrangements, whether or not subject to ERISA (including any funding
mechanism therefore now in effect or required in the future as a result of the
purchase of the Shares or otherwise), whether formal or informal, oral or
written, legally binding or not, under which (i) any current or former employee,
director or consultant of the Company or any ERISA Affiliate (the “Company
Employees”), has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any ERISA
Affiliate, or (ii) the Company or any ERISA Affiliate has or may have any actual
or contingent present or future Liability or other obligation. All such plans,
agreements, programs, policies and arrangements shall be collectively referred
to as the “Plans.” For purposes of this Section, the term “ERISA Affiliate”
means any entity, including but not limited to any corporation, partnership,
limited liability company, sole proprietorship, or other legal entity that,
together with the Company is, or at any time was, treated as a single employer
under Section 414(b), (c), (m) or (o) of Code or Section 4001(b)(1) of ERISA.

(b) No Plan or law exists that, as a result of the execution of this Agreement,
consummation of the transactions contemplated by this Agreement and/or the
consummation of the transactions contemplated by the Asset Purchase Agreement
(either alone or upon the occurrence of any additional or subsequent events),
could (i) result in severance pay, termination indemnity or any similar payment
or any increase in severance pay, termination indemnity or any similar payment,
(ii) accelerate the time of payment or vesting or result in any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Plans, (iii) limit or restrict the right of the Company
to merge, amend or terminate any Plan, (iv) cause the Company to record
additional compensation expense on its income statement with respect to any
outstanding stock option or other equity-based award, (v) result in payments
under any Plan which would not be deductible under Section 280G of the Code, or
(vi) impair any of the rights of the Company or any ERISA Affiliate with respect
to any Plan (including, without limitation, the right to amend or terminate any
Plan at ant time).

(c) No Company Employees are, or are now reasonably expected to be, in violation
of any term of any employment contract, confidentiality,

 

8



--------------------------------------------------------------------------------

disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant with Company, and
the continued employment of each Company Employee does not subject Company to
any material liability with respect to any of the foregoing matters.

(d) Each Plan has been established and at all times has been administered in
accordance with its terms, and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws; (ii) each Plan which is intended to
be qualified within the meaning of Section 401(a) of the Code is so qualified
and has received a favorable determination letter, or is the subject of a
favorable advisory or opinion letter as to its qualification, issued by the
Internal Revenue Service (“IRS”) upon which the Company is entitled to rely and
no such determination or opinion letter has been revoked; and nothing has
occurred, whether by action or failure to act, that could reasonably be expected
to cause the loss of such qualification; (iii) all material reports, returns and
similar documents required to be filed with any governmental agency or
distributed to any plan participant with respect to any Plan have been duly and
timely filed or distributed; (iv) no event has occurred and no condition exists
that would subject the Company, or any ERISA Affiliate to any Tax, fine,
encumbrance, penalty or other Liability imposed by ERISA, the Code or other
applicable laws; (v) for each Plan with respect to which a Form 5500 has been
filed, no material change has occurred with respect to the matters covered by
the most recent Form 5500 since the date thereof; (vi) there is no present
intention that any Plan be amended, suspended or terminated, or otherwise
modified to change benefits (or the levels thereof) under any Plan at any time
within the twelve months immediately following the date hereof; (vii) no Plan is
a split-dollar life insurance program or otherwise provides for loans to
executive officers (within the meaning of the Sarbanes-Oxley Act of 2002);
(viii) neither the Company nor any ERISA Affiliates has incurred, and no Plan
provides for any current or projected Liability in respect of any
post-employment or post-retirement health, medical or life insurance benefits
for current, former or retired employees of the Company, except as required to
avoid an excise tax under Section 4980B of the Code or otherwise except as may
be required pursuant to any other applicable law; (ix) the Company and its ERISA
Affiliates have complied with the notice and continuation coverage requirements,
and all other requirements, of Section 4980B of the Code and Parts 6 and 7 of
Title I of ERISA, and the regulations thereunder, and any other applicable law
with respect to each Plan that is a group health plan within the meaning of
Section 5000(b)(1) of the Code; (x) no Plan that is a group health plan is a
self-insured plan; (xi) no Plan is maintained outside the United States, and
(xii) none of the Company, ERISA Affiliate or fiduciary of any such Plan have
engaged in any transaction or acted or failed to act in any manner that violates
the fiduciary requirements of ERISA or any other applicable law.

(e) There are no suits, actions, disputes, claims (other than routine claims for
benefits in the ordinary course), investigations, audits or other administrative
proceedings by the Department of Labor, the IRS or other governmental agencies
pending, in process or, to the knowledge of Company,

 

9



--------------------------------------------------------------------------------

threatened in connection with any Plan, but excluding any of the foregoing which
would not have a Company Material Adverse Effect. With respect to each Plan, no
“prohibited transaction” has occurred within the meaning of the applicable
provisions of ERISA or the Code; and no reportable event within the meaning of
Section 4043 of ERISA has occurred, other than one for which the 30-day notice
requirement has been waived.

(f) No Plan is (i) an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) subject to Section 412 of the Code or Title IV of ERISA,
(ii) a “multiple employer plan” within the meaning of Section 4063 or 4064 of
ERISA or Section 413(c) of the Code, or (iii) a “multiple employer welfare
arrangement” as defined in Section 3(40) of ERISA, and neither the Company nor
any ERISA Affiliates has any obligation to contribute, or has any actual or
contingent Liability or other obligation (including any obligation to make any
contribution), to or in respect of any of the foregoing types of plans.

5.17. Compliance with Laws.

(a) The Company has been and is in material compliance with the terms of, all
franchises, permits, licenses and other rights and privileges necessary to
conduct the Company’s present and proposed business and is in compliance with
and is not (i) in violation of its Charter Documents or other organizational
documents; (ii) in violation of any Applicable Law, except for violations of law
that have not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or (iii) in default (and no event
has occurred which, with notice or lapse of time or both, would cause the
Company to be in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any Material Agreement, indenture or instrument
to which the Company is a party.

(b) The Company:

(i) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”);

(ii) possesses all material Authorizations and such Authorizations are valid and
in full force and effect and the Company is not in material violation of any
term of any such Authorizations;

 

10



--------------------------------------------------------------------------------

(iii) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding;

(iv) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action;

(v) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and

(vi) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s knowledge, no
third party has initiated, conducted or intends to initiate any such notice or
action.

(c) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company were and, if still pending, are being conducted in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards and all Applicable Laws and
Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder (collectively,
“FFDCA”); the descriptions of the results of such studies, tests and trials
contained in the SEC Reports are accurate and complete and fairly present the
data derived from such studies, tests and trials; the Company is not aware of
any studies, tests or trials, the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the SEC Reports when viewed in the context in which such results
are described and the clinical state of development; and, except as set forth in
Section 5.17 of the Disclosure Schedule, the Company has not received any
notices or

 

11



--------------------------------------------------------------------------------

correspondence from the FDA or any other federal, state, local or foreign
governmental or regulatory authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company.

5.18. Brokers. There is no investment banker, broker, finder, financial advisor
or other Person that has been retained by or is authorized to act on behalf of
the Company who would be entitled to any fee or commission in connection with
the transactions contemplated by this Agreement.

5.19. Environmental Matters.

(a) (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company, threatened by any Person against the Company and no
penalty has been assessed against the Company with respect to any matters
relating to or arising out of any Environmental Law; (ii) the Company is in
compliance with all Environmental Laws except where the failure to comply would
not have a Material Adverse Effect; and (iii) to the knowledge of the Company,
there are no liabilities of or relating to the Company relating to or arising
out of any Environmental Law except such as would not have a Material Adverse
Effect, and, to the knowledge of the Company, there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability.

(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits and
governmental agreements relating to human health and the environment, including,
but not limited to, Hazardous Materials; and the term “Hazardous Material” means
all substances or materials regulated as hazardous, toxic, explosive, dangerous,
flammable or radioactive under any Environmental Law including, but not limited
to: (i) petroleum, asbestos, or polychlorinated biphenyls and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan.

5.20. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof;
(ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names,

 

12



--------------------------------------------------------------------------------

together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, all common law rights
and all applications, registrations and renewals in connection therewith;
(iii) all copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith; (iv) all trade secrets and
confidential business information (including, without limitation, ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals); (v) all computer software
(including, without limitation, data and related documentation and except for
any commercial “shrink-wrapped” software) and source codes (other than open
source codes); (vi) all other proprietary rights; (vii) all copies and tangible
embodiments of the foregoing (in whatever form or medium); and (viii) all
licenses or agreements in connection with the foregoing. “Company Intellectual
Property” means all Intellectual Property which is used in connection with, and
is material to, the business of the Company and all Intellectual Property owned
by the Company, provided that any Intellectual Property that is licensed by the
Company shall be included within the meaning of Company Intellectual Property
only within the scope of use by the Company or in connection with the Company’s
business.

(b) With respect to each item of Company Intellectual Property:

(i) The Company possesses all rights, titles and interests in and to the item if
owned by the Company, as applicable, free and clear of any Encumbrance, license
or other restriction, and possesses all rights necessary in the case of a
licensed item to use such item in the manner in which it presently uses the item
or reasonably contemplates using such item, and the Company has taken or caused
to be taken reasonable and prudent steps to protect its rights in and to, and
the validity and enforceability of, the item owned by the Company;

(ii) the item if owned by the Company is not, and if licensed, to the knowledge
of the Company is not, subject to any outstanding injunction, judgment, order,
decree, ruling or charge naming the Company;

(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending, in process or, to the Knowledge of the Company,
threatened that challenges the legality, validity, enforceability, use or
ownership of the item;

(iv) to the knowledge of the Company, the item if owned or licensed by the
Company does not infringe upon any valid and enforceable Intellectual Property
right or other right of any third party;

 

13



--------------------------------------------------------------------------------

(v) to the knowledge of the Company, no third party has infringed upon or
misappropriated the Company’s intellectual property rights in the item;

(vi) the Company is not party to any option, license, sublicense or agreement of
any kind covering the item that it is in breach or default thereunder, and to
the knowledge of the Company no event has occurred which, with notice or lapse
of time, would constitute such a breach or default or permit termination,
modification or acceleration thereunder; and

(vii) each option, license, sublicense or agreement of any kind covering the
item is legal, valid, binding, enforceable and in full force and effect.

(c) All registered patents, copyrights, trademarks and service marks included in
the Company Intellectual Property: (x) if owned by the Company and (y) if
licensed, to the knowledge of the Company, are valid and subsisting and are not
subject to any claims, Encumbrances, taxes or other fees except for periodic
filing, annuity and maintenance fees and Permitted Liens. To the knowledge of
the Company, the Company Intellectual Property constitutes all of the
Intellectual Property necessary for the development and commercialization of the
compound known as RXI-109.

(d) No stockholder, member, director, officer or employee of the Company has any
right, title or interest in any of the Company Intellectual Property.

(e) To the knowledge of the Company, it is not, nor will it be, necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company, except for valid and
enforceable inventions, trade secrets or proprietary information that have been
assigned to the Company.

(f) The Company maintains policies and procedures regarding data security,
privacy and data use that are commercially reasonable and, in any event, comply
with the Company’s obligations to its customers and applicable laws, rules and
regulations. To the knowledge of the Company, there have not been, and the
transactions contemplated under this Agreement will not result in, any security
breaches of any security policy, data use restriction or privacy breach under
any such policies or any applicable laws, rules or regulations.

(g) Except as set forth on Section 5.20(g) of the Company Disclosure Schedule,
no funding, facilities or personnel of any Governmental Entity were used,
directly or indirectly, to develop or create, in whole or in part, any Company
Intellectual Property.

(h) To the Knowledge of the Company, there does not exist any claim, allegation,
or basis for any claim or allegation, that any Intellectual Property

 

14



--------------------------------------------------------------------------------

owned by the Company or that any Intellectual Property otherwise used by the
Company is invalid or unenforceable or that the Company’s rights with respect
thereto are subject to claims or defenses that would impair or preclude
enforcement of such rights, including misuse, laches, acquiescence, statute of
limitations, abandonment or fraudulent registration.

5.21. Title to Property and Assets. The Company does not own any real property.
The Company owns or has legally enforceable rights to use or hold for use its
personal property and assets free and clear of all Encumbrances except:
(i) Permitted Liens; and (ii) such other Encumbrances, if any, that individually
or in the aggregate, do not and would not detract from the value of any asset or
property of the Company or interfere with the use or contemplated use of any
personal property of the Company. With respect to any real property, the Company
is not in violation in any material respect of any of its leases. All machinery,
equipment, furniture, fixtures and other personal property that is material to
the Company’s business and all buildings, structures and other facilities, if
any, including, without limitation, office or other space used by the Company in
the conduct of its business and material to its business, are in good operating
condition and fit for operation in the ordinary course of business (subject to
normal wear and tear) except for any defects which will not interfere with the
conduct of normal operations of the Company. The Company has delivered to the
Purchaser true and complete copies of any leases related to the real property
used by the Company in the conduct of its business.

5.22. Absence of Changes. Since February 14, 2012, the business of the Company
has been conducted in the ordinary course consistent with past practices and
there has not been any event, occurrence, development or state of circumstances
or facts that has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

5.23. Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, as they are
currently being conducted (“Material Permits”), and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

5.24. Indebtedness. Other than Permitted Indebtedness which does not as of the
date hereof, and will not as of the Closing, exceed $1,000,000, the Company
(i) has no outstanding Indebtedness; (ii) is not a party to any contract,
agreement or instrument, the violation of which, or default under which, by any
other party to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect; (iii) is not in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect; or (iv) is not a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Key Employees, has had or would
reasonably be expected to have a Material Adverse Effect.

5.25. Investment Company. The Company is not, and immediately after the Closing
of the transactions contemplated by this Agreement and the Asset Purchase
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company”

 

15



--------------------------------------------------------------------------------

within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”) and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.

5.26. Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to each Purchaser as a
result of such Purchaser and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of the Company’s issuance of the Shares and such Purchaser’s ownership of
the Shares.

5.27. No Undisclosed Material Liabilities. There are no Liabilities of the
Company of any kind, other than:

(a) Liabilities provided for in the Company’s most recent balance sheet included
in an SEC Report prior to the date hereof or in the notes thereto;

(b) Liabilities incurred in the ordinary course of business of the Company
consistent with past practices since the date of the Company’s most recent
balance sheet included in an SEC Report prior to the date hereof, which
Liabilities do not, in the aggregate, exceed $1,000,000;

(c) Liabilities incurred in connection with the transactions contemplated under
this Agreement and the Asset Purchase Agreement as set forth on Schedule 5.27(c)
of the Company Disclosure Schedule;

(d) Liabilities disclosed on Section 5.27(d) of the Disclosure Schedule; or

(e) other undisclosed Liabilities which, individually or in the aggregate, are
not material to the Company.

5.28. No Manipulation of Common Stock. The Company has not taken and will not,
in violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.

6. Covenants.

6.1. Efforts. Each party shall use its commercially reasonable efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 7 of
this Agreement.

6.2. Reporting Status. During the Reporting Period, the Company shall: (i) file
all reports required to be filed with the Commission pursuant to the Exchange
Act or the rules and regulations thereunder; and (ii) not take any action or
file any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend the Company’s reporting and
filing obligations under the Exchange Act or Securities Act.

 

16



--------------------------------------------------------------------------------

6.3. Use of Proceeds. The Company will use the proceeds from the sale of the
Shares for general corporate purposes, including research and development,
sales, marketing, working capital and general and administrative expenses.

6.4. Financial Information. As long as any Shares are outstanding, the Company
agrees to send the following to the Purchasers during the Reporting Period
(except to the extent that the following are publicly available, in which case
the Company shall have no obligations under this Section 6.4 with respect to
such publicly available information): (i) within one Business Day after the
filing thereof with the Commission, a copy of its Annual Reports and Quarterly
Reports on Form 10-K or 10-Q, respectively, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the Securities Act; (ii) on the same day as the
release thereof, facsimile or e-mailed copies of all press releases issued by
the Company; and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

6.5. Conduct of Business. So long as any Shares are outstanding, the business of
the Company shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

6.6. Pledge of Shares. The Company acknowledges and agrees that the Shares may
be pledged by the Purchasers in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Shares. The pledge of
Shares shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and in effecting a pledge of Shares the Purchasers shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Shares may reasonably
request in connection with a pledge of the Shares to such pledgee by the
Purchasers.

6.7. Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the Business Day following the date of this
Agreement, the Company and Opko shall issue two joint press releases, approved
and released by both parties, with one press release describing the transactions
contemplated by this Agreement and the other press release describing the
transactions contemplated by the Asset Purchase Agreement. On or before 8:30
a.m., New York City time, on the second Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by this Agreement in the form required by
the Exchange Act and attaching this Agreement as an exhibit to such filing
(including all attachments, the “8-K Filing”). Subject to the foregoing, neither
the Company nor the Purchasers shall issue any press

 

17



--------------------------------------------------------------------------------

releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company or any Purchaser shall
be entitled, without the prior approval of the Company or any of the Purchasers,
(as applicable) to make any other press release or other public disclosure with
respect to such transactions: (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith; and (ii) as may be required by applicable law
and regulations, including the Exchange Act (and, in such a case, solely to the
extent so required). From and after the 8-K Filing, no Purchaser shall be in
possession of any material, nonpublic information received from the Company or
any of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing.

7. Conditions of Parties’ Obligations.

7.1. Conditions of the Purchasers’ Obligations at the Closing. The obligations
of the Purchasers under Section 2 hereof are subject to the fulfillment, prior
to the Closing, of all of the following applicable conditions, any of which may
be waived in whole or in part by the Purchasers in their absolute discretion. If
the following conditions are not satisfied on or before March 15, 2013, then any
Purchaser may terminate this Agreement with respect to that particular Purchaser
upon providing written notice to the Company.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date in which case as of
such earlier date).

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied by it on or before the
applicable Closing.

(c) Consents and Waivers. The Company shall have obtained all consents, permits
or waivers necessary to execute and perform its obligations under this
Agreement. All corporate and other action and governmental filings necessary to
effectuate the terms of this Agreement and other agreements and instruments
executed and delivered by the Company in connection herewith shall have been
made or taken, and no Material Adverse Effect has occurred with respect to the
operation of the Company’s business.

(d) Litigation. No action, suit or proceeding shall be pending or threatened
before any court of quasi-judicial or administrative agency of any federal,
state, provincial, local or foreign jurisdiction or before any arbitrator
wherein an unfavorable judgment, decree, injunction, order or ruling would
prevent the performance of this Agreement or any of the transactions
contemplated hereby, declare unlawful the transactions contemplated by this
Agreement, cause such transactions to be rescinded, or result in the payment of
damages in a material amount, and no judgment, decree, injunction, order or
ruling shall have been entered which has any of the foregoing effects.

 

18



--------------------------------------------------------------------------------

(e) Minimum Proceeds. The aggregate net proceeds to the Company from the
purchase and sale of the Shares under this Agreement shall be at least
$10,000,000.

(f) Consummation of Asset Purchase. Concurrent with the Closing, the Company
shall consummate the transactions contemplated under the Asset Purchase
Agreement.

7.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company: (i) each Purchaser at the Closing shall have performed
all of its obligations hereunder required to be performed by it at or prior to
the Closing; and (ii) the representations and warranties of the Purchasers at
the Closing contained in this Agreement shall be true and correct at and as of
the Closing as if made at and as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of such earlier date) in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects). If the foregoing conditions are not satisfied on or
before March 15, 2013, then the Company may terminate this Agreement upon
providing written notice to the Purchasers.

 

19



--------------------------------------------------------------------------------

8. Transfer Restrictions; Restrictive Legend.

8.1. Transfer Restrictions. The Purchasers understand that the Company may, as a
condition to the transfer of any of the Shares, require that the request for
transfer be accompanied by an opinion of counsel, which opinion shall be
reasonably satisfactory to the Company, to the effect that the proposed transfer
does not result in a violation of the Securities Act, unless such transfer is
covered by an effective registration statement or by Rule 144 or Rule 144A under
the Securities Act; provided, however, that an opinion of counsel shall not be
required for a transfer by a Purchaser that is: (a) a partnership transferring
to its partners or former partners in accordance with partnership interests;
(b) a corporation transferring to a wholly-owned subsidiary or a parent
corporation that owns all of the capital stock of such Purchaser; (c) a limited
liability company transferring to its members or former members in accordance
with their interest in the limited liability company; (d) an individual
transferring to such Purchaser’s family member or trust for the benefit of an
individual Purchaser; (e) transferring its Shares to any Affiliate of such
Purchaser, in the case of an institutional investor, or other Person under
common management with such Purchaser; or (f) a transfer that is made pursuant
to a bona fide gift to a third party; provided, further, that: (i) the
transferee in each case agrees to be subject to the restrictions in this
Section 8 and provides the Company with a representation letter containing
substantially the same representations and warranties in Sections 4.6 through
4.9 hereof; (ii) the Company satisfies itself that the number of transferees is
sufficiently limited; and (iii) in the case of transferees that are partners or
limited liability company members, the transfer is for no consideration. It is
understood that the certificates evidencing any Shares may bear substantially
the following legend:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GIFT, TRANSFER
OR OTHER DISPOSITION OR OFFER TO DO ANY OF THE FOREGOING MAY BE MADE UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF
COUNSEL, WHICH OPINION SHALL BE ACCEPTABLE TO THE ISSUER, SUCH REGISTRATION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.”

8.2. Unlegended Certificates. The certificates representing the Shares shall not
be required to contain any legend (i) following any sale of such Shares pursuant
to an effective Registration Statement or Rule 144 promulgated under the
Securities Act, (ii) if such Shares are eligible for sale without restriction
under Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) under the Securities Act, (iii) following a
sale, assignment or other transfer, if the selling, assigning or transferring
holder provides the Company with an opinion of counsel, which opinion shall be
reasonably acceptable to the Company, to the effect that such sale, assignment
or transfer may be made without registration under the applicable requirements
of the Securities Act and that such legend is no longer required or
(iv) following the effectiveness of the Registration Statement, provided that

 

20



--------------------------------------------------------------------------------

the Purchaser covenants that it shall only sell pursuant to the Registration
Statement or pursuant to an exemption from registration under the Securities
Act. Following such time as a legend is no longer required for certain Shares,
the Company will, no later than three (3) Trading Days following the delivery by
any Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such securities and a request that such certificates be
reissued without a legend, deliver or cause to be delivered to such Purchaser a
certificate representing such securities that is free from all restrictive and
other legends or (if requested by such Purchaser or such other holder of Shares)
issue to such holder by electronic delivery at the applicable balance account at
The Depository Trust Company (“DTC”). The Company shall be responsible for the
fees of its transfer agent and all DTC fees associated with such issuance. As
used herein “Trading Day” means any day on which the Common Stock is traded on
the Trading Market.

9. Registration, Transfer and Substitution of Certificates for Shares.

9.1. Stock Register; Ownership of Shares. The Company will keep at its principal
office a register in which the Company will provide for the registration of
transfers of the Shares. The Company may treat the Person in whose name any of
the Shares are registered on such register as the owner thereof and the Company
shall not be affected by any notice to the contrary. All references in this
Agreement to a “holder” of any Shares shall mean the Person in whose name such
Shares are at the time registered on such register.

9.2. Transfer Agent Instruction. Subject to satisfaction of the conditions set
forth in Section 8.2, the Company shall issue irrevocable instructions to its
transfer agent, and any subsequent transfer agent, to credit shares to the
applicable balance accounts at DTC, registered in the name of the Purchaser or
its nominee(s), for the Shares. The Company warrants that no instruction other
than the irrevocable transfer agent instructions referred to in this Section 9.2
will be given by the Company to its transfer agent and that the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement. If a Purchaser effects a transfer of
the Shares in accordance with Section 8.1, the Company shall permit the transfer
and shall promptly instruct its transfer agent to issue one or more certificates
or credit shares to the applicable balance accounts at DTC in such name and in
such denominations as specified by such Purchaser to effect such transfer. In
the event that any sale, assignment or transfer involves Shares sold, assigned
or transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Shares to the Purchaser, assignee
or transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchasers. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 9.2 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 9.2, that the Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without necessity of showing economic loss and without bond or other security
being required.

9.3. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Shares, and, in the case of any such loss,
theft or destruction, upon

 

21



--------------------------------------------------------------------------------

delivery of an indemnity agreement reasonably satisfactory to the Company or, in
the case of any such mutilation, upon surrender of such certificate for
cancellation at the office of the Company maintained pursuant to Section 9.1
hereof, the Company at its expense will execute and deliver, in lieu thereof, a
new certificate representing such Security, of like tenor.

10. Registration Rights of Purchasers.

10.1. Mandatory Registration; No Other Registration Statements.

(a) No later than 60 days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the Commission a Registration Statement
under the Act on appropriate form covering the resale of the full amount of the
Shares (the “Registrable Securities”) on a continuous basis pursuant to Rule 415
under the Securities Act. The Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective within: (i) 90
days from the Filing Deadline; or (ii) in the event the Commission reviews the
Registration Statement, 120 days from the Filing Deadline (the “Effectiveness
Deadline”).

(b) Notwithstanding anything to the contrary herein, from the date hereof until
the effective date of the Registration Statement, except: (i) as required by
that certain Securities Purchase Agreement, dated September 24, 2011, by and
among Tang Capital Partners, LP, RTW Investments, LLC, RNCS, Inc. (now known as
the Company) and RXi Pharmaceuticals Corporation (now known as Galena Biopharma,
Inc.); and (ii) for any post-effective amendment to the Company’s effective
registration statement on Form S-1 (File No. 333-181534), provided that such
post-effective amendment does not increase the number of shares registered for
resale thereunder, the Company shall not, without the prior written consent of
the Required Holders, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8. In no event shall the Company include any securities
other than the Shares on any Registration Statement without the prior written
consent of the Required Holders.

10.2. Limitation on Registrable Securities. In the event that the Staff of the
Commission (the “Staff”) provides the Company with a written comment that it is
inappropriate to register the full amount of the Registrable Securities on the
Registration Statement due to limitations under Rule 415 of the Securities Act,
then Company shall use commercially reasonable efforts to persuade the Staff
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415. In the event that, despite the Company’s commercially
reasonable efforts and compliance with the terms of this Section 10.2, the Staff
refuses to alter its position, the Company shall: (i) register the resale of
that portion of the Registrable Securities as the Staff may permit under its
interpretations of Rule 415; and (ii) undertake to register the remaining

 

22



--------------------------------------------------------------------------------

portion of the Registrable Securities as soon as registration would be permitted
under Rule 415, as determined by the Company in good faith based on the guidance
of the Staff or the Staff’s publicly available interpretations of Rule 415.

10.3. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. Subject to Section 10.2, if: (a) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to this Agreement is
not filed with the Commission on or before the Filing Deadline (a “Filing
Failure”); (b) a Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is not declared effective by the
Effectiveness Deadline (an “Effectiveness Failure”); or (c) on any day after the
Effective Date, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period, as defined below) pursuant to such Registration
Statement (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement or to register a
sufficient number of shares of Common Stock) (a “Maintenance Failure”) then, in
satisfaction of the damages to any holder of Registrable Securities by reason of
any such delay in or reduction of its ability to sell the underlying shares of
Common Stock, the Company shall pay to each holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one percent
(1%) of such holder’s Pro Rata Interest in the Total Purchase Price on each of
the following dates: (i) the initial day of a Filing Failure and on every
thirtieth day (pro rated for periods totaling less than 30 days) thereafter
until such Filing Failure is cured; (ii) the day initial of an Effectiveness
Failure and on every thirtieth day (pro rated for periods totaling less than 30
days) thereafter until such Effectiveness Failure is cured; and (iii) the
initial day of a Maintenance Failure and on every thirtieth day (pro rated for
periods totaling less than 30 days) thereafter until such Maintenance Failure is
cured, with a maximum penalty of twelve months. The payments to which a holder
shall be entitled pursuant to this Section 10.3 are referred to herein as
“Registration Delay Payments.” The first such Registration Delay Payment shall
be paid within three Business Days after the event or failure giving rise to
such Registration Delay Payment occurred and all other Registration Delay
Payments shall be paid on the earlier of (A) the last day of the calendar month
during which such Registration Delay Payments are incurred and (B) the third
Business Day after the event or failure giving rise to the Registration Delay
Payments is cured. In the event the Company fails to make a Registration Delay
Payment in a timely manner, such Registration Delay Payment shall bear interest
at the rate of one percent (1%) per month (prorated for partial months) until
paid in full. In addition, the Seller shall, among seeking other remedies, be
entitled to seek injunctive relief compelling the Company to address the Filing
Failure, Effectiveness Failure or the Maintenance Failure. Notwithstanding the
foregoing, no Registration Delay Payments shall accrue with regard to any
portion of a Filing Failure or Maintenance Failure that occurs or continues
after the first anniversary of Closing, provided that the Investors are then
eligible to sell the Registrable Securities without limitation under Rule 144
under the Securities Act.

 

23



--------------------------------------------------------------------------------

10.4. Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Section 10.1 hereof, the
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) At least five (5) Business Days prior to the filing of each Registration
Statement, amendment, supplement or prospectus, the Company shall provide each
Purchaser a copy of such Registration Statement, amendment, supplement or
prospectus for Purchaser’s review and comment. The Company shall not file any
Registration Statement, amendment, supplement or prospectus to which Purchasers
representing a majority of the Shares issued at the Closing object in good
faith. If the Purchasers so objects to the filing of any Registration Statement,
amendment, supplement or prospectus, the Company shall make any reasonable
modifications to such Registration Statement, amendment, supplement or
prospectus as may be required by such Purchasers (unless, upon the advice of
counsel, such modifications would cause the Company to violate the Securities
Act or any other applicable federal securities laws).

(b) The Company shall submit to the Commission, within two (2) Business Days
after the Company learns that no review of a particular Registration Statement
will be made by the Staff or that the Staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days after the submission of such request.

(c) The Company shall keep each Registration Statement effective pursuant to
Rule 415 at all times until the earlier of: (i) the date as of which the
Purchasers may sell all of the Registrable Securities covered by such
Registration Statement without restriction or limitation pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act; (ii) the date on which
the Purchasers shall have sold all of the Registrable Securities covered by such
Registration Statement; or (iii) assuming that no Purchaser is (or was within
the three months preceding such date) an Affiliate of the Company, the first
anniversary of the Closing (the “Registration Period”). The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

(d) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.

 

24



--------------------------------------------------------------------------------

(e) The Company shall furnish to the Purchasers without charge: (i) promptly
after the Registration Statement including such Purchaser’s Registrable
Securities is prepared and filed with the Commission, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchaser, all exhibits and each preliminary prospectus;
(ii) upon the effectiveness of any Registration Statement, ten copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request); and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities.

(f) The Company shall notify the Purchasers in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
10 copies of such supplement or amendment to the Purchasers (or such other
number of copies as the Purchasers may reasonably request). The Company shall
also promptly notify the Purchasers in writing (not later than two Business Days
following the date): (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Purchasers by facsimile on the same day
of such effectiveness and by overnight mail); (ii) of any request by the
Commission for amendments or supplements to a Registration Statement or related
prospectus or related information; and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

(g) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

 

25



--------------------------------------------------------------------------------

(h) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, at the reasonable request of
the Purchaser, the Company shall furnish to the Purchaser, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as the Purchaser may reasonably request: (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Purchaser; and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Purchaser.

(i) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, upon the written request of the
Purchaser in connection with the Purchaser’s due diligence requirements, if any,
the Company shall make available for inspection by (i) the Purchaser and its
legal counsel; and (ii) one firm of accountants or other agents retained by the
Purchaser (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector solely for the purpose of establishing a due diligence defense under
underwriter liability under the Act, and cause the Company’s officers, directors
and employees to supply all information which any Inspector may reasonably
request; provided, however, that each Inspector shall agree to hold in strict
confidence and shall not make any disclosure (except to the Purchaser) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless:
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act; (B) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction; or (C) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. The Purchaser agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Purchaser) shall be deemed to limit the Purchaser’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(j) The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless:
(i) disclosure of such information is necessary to comply with federal or state
securities laws; (ii) the disclosure of such information is necessary to avoid

 

26



--------------------------------------------------------------------------------

or correct a misstatement or omission in any Registration Statement; (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction; or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Purchasers is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Purchasers and allow the Purchasers, at each Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(k) The Company shall cooperate with the Purchasers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchasers may
reasonably request and registered in such names as the Purchasers may request.

(l) If requested by a Purchaser, the Company shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Purchaser.

(m) The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities. In
furtherance and not in limitation of the foregoing, the Company shall file such
documents required of the Company for blue sky clearance in states specified in
writing by the Purchasers and use its commercially reasonable efforts to
maintain such blue sky qualifications during the period the Company is required
to maintain the effectiveness of any Registration Statement pursuant to this
Agreement; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented.

 

27



--------------------------------------------------------------------------------

(n) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission in connection with
any registration hereunder.

(o) Within five Business Days after a Registration Statement that covers
Registrable Securities is ordered effective by the Commission, the Company shall
cause its counsel to issue an appropriate opinion or opinions to the transfer
agent substantially to the effect that the Shares are subject to an effective
registration statement and can be reissued free of restrictive legend upon
notice of a sale by the holder thereof and confirmation by such holder that it
has complied with the prospectus delivery requirements, provided that the
Company has not advised the transfer agent orally or in writing that the opinion
has been withdrawn.

(p) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company, the disclosure of which at the time would
be, in the good faith opinion of the Board of Directors and its counsel,
detrimental to the Company and, in the opinion of counsel to the Company, would
not otherwise be required (a “Grace Period”); provided, that the Company shall
promptly (but in any event not later than two Business Days): (i) notify the
Purchasers in writing of the existence of material, non-public information
giving rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material, non-public information to the Purchasers)
and the date on which the Grace Period will begin; and (ii) notify the
Purchasers in writing of the date on which the Grace Period ends; and, provided
further, that the Grace Periods shall not exceed an aggregate of 30 Trading Days
during any 365-day period and the first day of any Grace Period must be at least
30 days after the last day of any prior Grace Period (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 10.4(f) hereof shall not
be applicable during the period of any Allowable Grace Period. Upon expiration
of the Grace Period, the Company shall again be bound by the first sentence of
Section 10.4(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of any Purchaser in accordance
with the terms of this Agreement in connection with any sale of Registrable
Securities with respect to which a Purchaser has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirement exists), prior to the Purchaser’s receipt of the notice of a Grace
Period and for which the Purchaser has not yet settled.

 

28



--------------------------------------------------------------------------------

(q) Neither the Company nor any affiliate thereof shall identify any Purchaser
as an underwriter in any public disclosure or filing with the Commission or any
applicable Trading Market and any Purchaser being deemed an underwriter by the
Commission shall not relieve the Company of any obligations it has under this
Agreement.

(r) The Company shall use commercially reasonable efforts to cause all of the
Registrable Securities covered by a Registration Statement to be listed for
trading or quotation, as applicable, on each Trading Market on which shares of
Common Stock are then listed or quoted, if any, if the listing or quotation of
such Registrable Securities is then permitted under the rules of such Trading
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 10.04(r).

10.5. Obligations of the Purchasers.

(a) At least five Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each Purchaser in writing of
the information the Company requires from such Purchaser in order to have that
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that the Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of the Purchaser’s election to
exclude all of the Purchaser’s Registrable Securities from such Registration
Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 10.4(g) or the first
sentence of 10.4(f), the Purchaser will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 10.4(g) or the first
sentence of 10.4(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Purchaser in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which the Purchaser has
entered

 

29



--------------------------------------------------------------------------------

into a contract for sale prior to the Purchaser’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 10.4(g)
or the first sentence of 10.4(f) and for which the Purchaser has not yet
settled.

(d) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

10.6. Expenses of Registration. All reasonable expenses, other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 10, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

10.7. Reports under the Exchange Act. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Purchasers to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, during the Reporting Period;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to the Purchasers so long as any Purchaser owns Registrable
Securities, promptly upon request during the Reporting Period: (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company; and (iii) such other information
as may be reasonably requested to permit the Purchasers to sell such securities
pursuant to Rule 144 without registration.

10.8. Assignment of Registration Rights. The rights under Section 10 shall be
automatically assignable by a Purchaser to any transferee of all or any portion
of the Purchaser’s Registrable Securities if: (i) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (ii) at or before the time the Company receives the written notice
contemplated by clause (i) of this sentence the transferee or assignee agrees in
writing with the Company to be bound by all of the provisions contained herein;
and (iii) such transfer shall have been made in accordance with the applicable
requirements of this Agreement.

 

30



--------------------------------------------------------------------------------

10.9. Indemnification.

(a) Company Indemnification. The Company will indemnify each Purchaser who holds
Registrable Securities (if Registrable Securities held by such Purchaser are
included in the securities as to which such registration is being effected),
each of its officers and directors, partners, members and each person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act, against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; or (ii) any
violation by the Company of the Securities Act, the Exchange Act, state
securities laws or any rule or regulation promulgated under such laws applicable
to the Company in connection with any such registration, and in each case, the
Company will reimburse each such Purchaser, each of its officers and directors,
partners, members and each person controlling such Purchaser, for any legal and
any other expenses reasonably incurred, as such expenses are incurred, in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on: (A) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by an instrument duly executed by
such Purchaser or controlling person, and stated to be specifically for use
therein; (B) the use by a Purchaser of an outdated or defective prospectus after
the Company has notified such Purchaser in writing that the prospectus is
outdated or defective; or (C) a Purchaser’s (or any other indemnified person’s)
failure to send or give a copy of the prospectus or supplement (as then amended
or supplemented), if required, pursuant to Rule 172 under the Securities Act (or
any successor rule) to the Persons asserting an untrue statement or alleged
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such person if such statement or omission was corrected in such prospectus or
supplement; provided, further, that the indemnity agreement contained in this
Section 10.9(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed).

(b) Purchaser Indemnification. Each Purchaser holding Registrable Securities
will, if Registrable Securities held by such Purchaser are included in the
securities as to which such registration is being effected, severally and not
jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities

 

31



--------------------------------------------------------------------------------

Act, and each such holder, each of its officers and directors and each person
controlling such holder within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on: (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any such Registration Statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, and only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Purchaser and stated to be specifically for use therein;
or (B) any violation by such Purchaser of the Securities Act, the Exchange Act,
state securities laws or any rule or regulation promulgated under such laws
applicable to such Purchaser, and in each case, such Purchaser will reimburse
the Company, each other holder, and directors, officers, persons, underwriters
or control persons of the Company and the other holders for any legal or any
other expenses reasonably incurred, as such expenses are incurred, in connection
with investigating or defending any such claim, loss, damage, liability or
action; provided, that the indemnity agreement contained in this Section 10.9(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of such
indemnifying Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed). The liability of any Purchaser for indemnification
under this Section 10.9(b) in its capacity as a seller of Registrable Securities
shall not exceed the amount of net proceeds to such Purchaser of the securities
sold in any such registration.

(c) Notice and Procedure. Each party entitled to indemnification under this
Section 10.9 (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party (whose consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

32



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 10.9 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the untrue statement or omission that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Purchaser hereunder exceed the net proceeds to such Purchaser from the sale of
the securities in such registration. The amount paid or payable by a party as a
result of any loss, claim, damage or liability shall be deemed to include,
subject to the limitations set forth in this Agreement, any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 10.9 was available to such party in accordance with its terms.

(e) Survival. The obligations of the Company and the Purchasers under this
Section 10.9 shall survive completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. The indemnity
and contribution agreements contained in this Section 10.9 are in addition to
any liability that the Indemnifying Parties may have to the Indemnified Parties
and are not in diminution or limitation of other remedies or causes of action
that the parties may have under this Agreement.

11. Definitions. Unless the context otherwise requires, the terms defined in
this Section 11 shall have the meanings specified for all purposes of this
Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 11, shall be construed in
accordance with GAAP.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

33



--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity that is binding upon or
applicable to such Person, as amended, unless expressly specified otherwise.

“Change of Control” means, with respect to any Person: (a) a sale of all or
substantially all of the assets, voting stock or securities of such Person;
(b) a merger, reorganization, spin-off or consolidation involving such Person,
in which the holders of common stock or similar equity interests of such Person
immediately prior to such transaction cease to own collectively a majority of
the voting equity securities of its successor entity; or (c) the acquisition by
any other Person or group (as defined in Section 13(d) of the 1934 Act) of 50%
or more of the outstanding voting equity securities of such Person.

“Code” means the Internal Revenue Code of 1986, as amended.

“Effective Date” means the date the Registration Statement pursuant to
Section 10 has been declared effective by the Commission.

“Encumbrances” means, with respect to any property or asset, any lien, claim,
judgment, charge, mortgage, security interest, pledge, escrow, equity or other
encumbrance other than restrictions pursuant to any applicable state or federal
securities laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Indebtedness” means: (1) all indebtedness for borrowed money; (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business); (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments; (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease;
(7) all indebtedness referred to in clauses (1) through (6) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which

 

34



--------------------------------------------------------------------------------

owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and (8) all contingent obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (1) through
(7) above.

“Key Employee” means each of the Company’s executive officers.

“knowledge of the Company,” “the Company’s knowledge” or any other similar
knowledge qualification or reference in this Agreement means the actual
knowledge of Geert Cauwenbergh, Dr. Med. Sc. and Pamela Pavco, Ph.D., after
reasonable inquiry of the employees of the Company who: (a) report to such named
individuals in the scope of their employment; and (b) are responsible for the
information that is the subject of the applicable representation or warranty.

“Knowledge” or “knowledge,” when used to qualify a statement with respect to the
knowledge of any Person other than the Company means the following: (a) if the
Person is an individual, that such individual is actually aware or reasonably
should be aware, after due inquiry, by virtue of such person’s office, of such
fact or other matter; and (b) if the Person is an entity, the actual knowledge
of that entity’s executive officers, after reasonable inquiry of the employees
of such entity (if any) who: (a) report to such executive officers in the scope
of their employment; and (b) are responsible for the information that is the
subject of the applicable representation or warranty.

“Liability” or “Liabilities” means any liability, debt, obligation, deficiency,
Tax, penalty, assessment, fine or other loss, fee, cost or expense of any kind
or nature whatsoever that is required to be classified as a liability on the
face of a balance sheet in accordance with GAAP.

“Lien” means any mortgage, lien, pledge, charge, security interest or other
similar encumbrance upon or in any property or assets (including accounts and
contract rights).

“Material Adverse Effect” means, with respect to any Person: (a) a material
adverse effect on the issuance or validity of the Shares or the transactions
contemplated hereby or on the ability of such Person to perform its obligations
under this Agreement; or (b) a material adverse effect on the financial
condition, business, assets or results of operations of such Person, excluding
any effect resulting from: (a) changes in GAAP or the interpretation thereof;
(b) changes in the general economic or political conditions or financial markets
in the United States or elsewhere in the world; (c) changes (including changes
of Applicable Law) or conditions generally affecting the industry in which such
Person operates and not specifically relating to or having a materially
disproportionate effect on such Person; or (d) acts of war or terrorism or
natural disasters.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings: (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company during any twelve month period in excess of $100,000; (ii) the
breach of which by the Company would reasonably be expected to have a Material
Adverse Effect; or (iii) which are required to be filed as exhibits by the
Company with the Commission pursuant to Items 601(b)(2), 601(b)(4) or 601(b)(10)
of Regulation S-K promulgated by the Commission.

 

35



--------------------------------------------------------------------------------

“Permitted Indebtedness” means: (a) Indebtedness existing on the Closing Date
and disclosed in the SEC Reports; (b) Purchase Money Indebtedness;
(c) Indebtedness to trade creditors incurred in the ordinary course of business;
and (d) extensions, refinancings and renewals of any items of Permitted
Indebtedness in clauses (a) through (c) hereof, provided that the principal
amount is not increased, other than by their existing terms, or the terms
modified to impose more burdensome terms upon Company and such Indebtedness
shall not be secured by any additional collateral.

“Permitted Liens” means any Lien disclosed in an SEC Report and: (a) any Lien
for taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (b) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent; (c) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that is being contested in good faith by appropriate proceedings; (d) Liens
(i) upon or in any equipment acquired or held by the Company to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (ii) existing on
such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment; (e) Liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by Liens of the type
described in clauses (a) through (d) above, provided that any extension, renewal
or replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase; (f) leases, subleases, licenses and sublicenses
granted to others in the ordinary course of the Company’s business, not
interfering in any material respect with the business of the Company; and
(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of custom duties in connection with the importation of goods.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Entity.

“Pro Rata Interest” means, with respect to each Purchaser, a fraction the
numerator of which is the number of Shares purchased by such Purchaser hereunder
and the denominator of which is the total number of Shares being sold hereunder,
as reflected on Schedule I attached hereto.

“Purchase Money Indebtedness” means Indebtedness, incurred at the time of, or
within 30 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

 

36



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 10
hereof.

“Reporting Period” means the period commencing on the Closing Date and ending on
the date as of which the Purchasers may sell all of the Registrable Securities
covered by such Registration Statement without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act.

“Required Holders” means Purchasers who purchase, in the aggregate, at least 66%
of the total number of Shares offered and sold hereby.

“Subsidiary” means any Person of which securities or other ownership interests
having the power to elect a majority of the board of directors or other persons
performing similar functions of such Person, or otherwise having the power to
direct the business and policies of such Person, are directly or indirectly
owned by Company.

“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, all federal, state, local,
foreign, income, gross receipts, license, payroll, employment, excise, escheat,
severance, stamp, occupation, premium, windfall, profits, environmental,
customs, duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, or estimated tax), together with any interest, penalty, addition to tax
or additional amount, and any liability for any of the foregoing as transferee
or successor, by contract or otherwise.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.

12. Enforcement.

12.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

12.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or now or hereafter existing at law in equity, by
statute or otherwise, shall operate as a waiver of, or otherwise prejudice, any
such right, power or remedy. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

37



--------------------------------------------------------------------------------

13. Confidentiality. Except as otherwise agreed in writing by the Company, each
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of this Agreement (including notice of the Company’s intention to
file a registration statement), unless such confidential information: (a) is
known or becomes known to the public in general (other than as a result of a
breach of this Section 13 by the Purchaser); (b) is or has been independently
developed or conceived by the Purchaser without use of the Company’s
confidential information; (c) is or has been made known or disclosed to the
Purchaser by a third party without knowledge by the Purchaser of any obligation
of confidentiality such third party owes to the Company with respect to the
information; or (d) was known to the Purchaser prior to disclosure to the
Purchaser by the Company; provided, however, that the Purchaser may disclose
confidential information: (i) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company provided that the
Purchaser informs such person that such information is confidential and directs
such person to maintain the confidentiality of such information; (ii) to any
prospective purchaser of any Shares from the Purchaser, if such prospective
purchaser agrees to be bound by the provisions of this Section 13; (iii) to any
Affiliate, partner, member, stockholder or advisor of the Purchaser in the
ordinary course of business, provided that the Purchaser informs such person
that such information is confidential and directs such person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Purchaser promptly notifies the Company of such
disclosure and, if requested by the Company, reasonably cooperates with the
Company at the Company’s sole expense to minimize the extent of any such
required disclosure. Notwithstanding anything to the contrary herein, the
confidentiality obligations of this Section 13 shall survive the termination of
this Agreement. Notwithstanding the foregoing, the provisions of this Section 13
shall not apply after the earlier of the issuance of the press release described
in Section 6.5 or the 8-K Filing.

14. Miscellaneous.

14.1. Waivers and Amendments. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and the Required Holders, or in the
case of a waiver, by the party against whom the waiver is to be effective

14.2. Notices. All notices, requests, consents and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

if to the Company:

RXi Pharmaceuticals Corporation

1500 West Park Drive, Suite 210

Westborough, MA 01581

Attention: Geert Cauwenbergh

Facsimile No.: (508) 767-3862

 

38



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Ropes & Gray LLP

Three Embarcadero Center, Third Floor

San Francisco, CA 94111

Attention: Ryan Murr, Esq.

Facsimile No.: (415) 315-6026

if to a Purchaser, to the addresses of such Purchaser set forth on such
Purchaser’s signature page,

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests, consents and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

14.3. Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.

14.4. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto, except that: (i) a
Purchaser may transfer or assign its rights and obligations under this Agreement
in whole or from time to time in part to one or more of its Affiliates; and
(ii) any party may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to any successor in interest
by way of a Change of Control; provided that: (A) in the case of clause (ii),
such successor shall have executed and delivered to the other party or parties,
as applicable, an acknowledgement in writing that effective as of such transfer
or assignment, such successor shall be bound by this Agreement to the identical
extent applicable the assignor or transferor, as applicable; and (B) in the case
of clauses (i) and (ii), no such transfer or assignment shall relieve the
assigning or transferring party of its obligations hereunder or enlarge, alter
or change any obligation of any other party hereto. This Agreement shall not
inure to the benefit of or be enforceable by any other Person.

14.5. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

14.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

 

39



--------------------------------------------------------------------------------

14.7. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the District of Delaware or the Court of Chancery of
the State of Delaware, so long as one of such courts shall have subject matter
jurisdiction over such suit, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 14.2
shall be deemed effective service of process on such party.

14.8. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY WAIVE AND COVENANT THAT
NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY RIGHT TO TRIAL BY JURY
ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE, IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PURCHASER AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR OTHERWISE. The
Company acknowledges that it has been informed by the Purchasers that the
provisions of this Section 14.8 constitute a material inducement upon which the
Purchaser are relying and will rely in entering into this Agreement. The
Purchaser or the Company may file an original counterpart or a copy of this
Section 14.8 with any court as written evidence of the consent of the Purchaser
and the Company to the waiver of the right to trial by jury.

14.9. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. Until and unless each party has
received a counterpart hereof signed by the other party hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

14.10. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and, except as set
forth below, such agreement supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof. Notwithstanding the foregoing, this Agreement shall not supersede any
confidentiality or other non-disclosure agreements that may be in place between
the Company and any Purchaser.

 

40



--------------------------------------------------------------------------------

14.11. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

14.12. Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the United States District
Court for the District of Delaware or the Court of Chancery of the State of
Delaware, in addition to any other remedy to which they are entitled at law or
in equity.

*            *             *

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

THE COMPANY RXi PHARMACEUTICALS CORPORATION   By:  

/s/ Geert Cauwenbergh

    Name:   Geert Cauwenbergh, Dr. Med. Sc.     Title:   Chief Executive Officer

[PURCHASER’S SIGNATURE PAGE SEPARATELY ATTACHED]



--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Purchasers

 

43



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE

The undersigned Purchaser hereby executes the Securities Purchase Agreement with
RXi Pharmaceuticals Corporation (the “Company”) and hereby authorizes this
signature page to be attached to a counterpart of such document executed by a
duly authorized officer of the Company.

 

Number of Shares to be Purchased:  

 

     

 

        Name of Purchaser       (PLEASE TYPE OR PRINT)

U.S. Taxpayer ID No., if any:             By:   

 

 

      Name (print)   

 

        Title:   

 

        Address:   

 

       

 

        Facsimile:   

 

   Email:   

 

Please set out below your registration requirements. If securities are to be
registered in the name of more than one entity, provide the information
requested below for each entity. (Please use multiple pages, one for each
entity.)

 

Name in which Shares

are to be registered:

 

 

Number of Shares to

be purchased:

 

 

Address of registered holder

(if different from above):

 

 

 

 

Number of Shares of the Company’s

Common Stock currently held by the above named entity:

 

 

Contact name and telephone

number regarding settlement

and registration:

 

 

  Name  

 

  Telephone Number

 

44